Case: 1:19-cv-01610 Document #: 50-10 Filed: 04/18/19 Page 1 of 6 PageID #:268




                     Exhibit C
      Case: 1:19-cv-01610 Document #: 50-10 Filed: 04/18/19 Page 2 of 6 PageID #:269




                    Steven G. Sklaver
                    Partner
                    Los Angeles
                    (310) 789-3123
                    ssklaver@susmangodfrey.com



Overview

Named one of California’s Lawyer Attorneys of the Year in 2017 and selected as “Top Plaintiff Lawyers in
all of California” in 2016 and 2017 by The Daily Journal, Steven Sklaver has secured substantial litigation
victories for both plaintiffs and defendants. For plaintiffs, Sklaver was lead counsel for a certified class of
insurance policy owners, helping them achieve what the Court in the Southern District of New York
described as “the best settlement pound for pound for the class that I’ve ever seen.” You can read the
Court’s statement in full here. You can also read more about the case in The Deal’s profile on the
litigation here. Sklaver was also lead trial and appellate counsel for investors against an insurance
company that resulted in a complete victory and full pay-out of a $20 million life insurance policy. A copy
of the appellate court decision is available here. To listen to Sklaver’s appellate oral argument, click here.
That matter was the feature cover story of the April 2012 California Lawyer.


Sklaver also represents the former members of the legendary rock group The Turtles in Flo & Eddie, Inc.
v. Sirius XM Radio, Inc. (C.D. Cal.) in a certified class action lawsuit against Sirius XM that settled less
than 48 hours before the jury trial was scheduled to begin. Sirius XM agreed to pay at least $25.5 million
(over $16 million after fees and expenses) and royalties under a 10-year license that is valued up to $62
million (over $41 million after fees and expenses) as compensation for publicly performing without a
license Pre-1972 sound recordings. The settlement was approved by the Court, and has received
widespread media coverage from publications such as The New York Times, Billboard, The Hollywood
Reporter,Law360, Rolling Stone, Variety, Reuters and Managing IP.


Within six months after the Sirius XM class action settled, so did Sklaver’s copyright class action brought
on behalf of artists owed mechanical royalties for compositions made available by Spotify, the leader in
digital music streaming. Spotify agreed to a class action settlement valued at over $112 million (over $95
million after fees and expenses), a settlement for which the district court granted final approval and
remains subject to a pending appeal. You can read more about this matter in Billboard.


Sklaver’s many significant and widely covered class action results in 2016 helped secure Susman
Godfrey’s recognition as Law360’s “Class Action Group of the Year” in early 2017. You can read that
article announcing the award here.


For defendants, Sklaver has handled numerous employment class actions across the country. He served,
along with the Managing Partner of Susman Godfrey, as trial counsel for Wal-Mart, the world’s largest
retailer, trying a large employment class action in California. He also successfully defended and defeated
class certification in numerous, substantial wage and hour matters for Alta-Dena Certified Dairy, LLC,
dairy producers for Dean Foods, one of the leading food and beverage companies in the United States.

                                               Page 1 of 5 pages
     Case: 1:19-cv-01610 Document #: 50-10 Filed: 04/18/19 Page 3 of 6 PageID #:270
Copies of the pro-employer decisions are available here, here, and here.


Sklaver has tried complex commercial and class action disputes — including jury trials and bench trials in
federal and state court, as well as arbitrations. Sklaver graduated cum laude from Dartmouth College,
magna cum laude and Order of the Coif from Northwestern University School of Law, and clerked for
Judge David Ebel on the United States Court of Appeals for the Tenth Circuit. Sklaver also won the
National Debate Tournament for Dartmouth College, and is just one of four individuals in debate history to
win three national championships at the high school and collegiate level. From 2010-2017, Sklaver has
been recognized every year as a “Super Lawyer” in Southern California, awarded to no more than the top
5% of the lawyers in the state of California (Law & Politics Magazine, Thomson Reuters).


Sklaver currently serves on the Board of Directors for the Western Center on Law & Poverty, the Los
Angeles Metropolitan Debate League, and the Association of Business Trial Lawyers. Sklaver was also
selected as the 2016-2017 Ninth Circuit Judicial Conference Lawyer Representative.




Education
Dartmouth College (B.A., cum laude)
Northwestern University School of Law (J.D., magna cum laude and Order of the Coif)




Judicial Clerkship

Law Clerk to the Honorable David M. Ebel, United States Court of Appeal for the Tenth Circuit




Honors and Distinctions
Named one of California’s Lawyer Attorneys of the Year in 2017 by The Daily Journal. Click here for a
photo of Sklaver, along with co-counsel, receiving the award.
Selected as 1 of the 30 Top Plaintiff Lawyers in all of California in 2016 by The Daily Journal
2010-2018 listings of Southern California “Super Lawyers” awarded to no more than the top 5% of the
lawyers in the state of California (Law & Politics Magazine, Thomson Reuters)
Northwestern Law Review member and editor
National Debate Tournament (NDT) collegiate championship winner




Articles and Speeches

“Federal Power to Commandeer State Courts: Implications for the Theory of Judicial Federalism,” 32 Ind.
L. Rev. 71 (1998) (with Martin H. Redish, Professor, Northwestern University School of Law).


Speaking Engagements

“Compliance Track: Cost of Insurance Litigation Overview” – The 24th Annual Fall Life Settlement and
Compliance Conference (Orlando, Florida)
“Cost of Insurance” – The Life Settlements Conference 2018 (New York City, NY)
“Cost of Insurance: What Has Been Filed and Decided and What Will Happen Next?” Anticipating
Tomorrow – A Symposium on Emerging Legal Issues in Life Insurance. (Philadelphia, PA)
                                             Page 2 of 5 pages
     Case: 1:19-cv-01610 Document #: 50-10 Filed: 04/18/19 Page 4 of 6 PageID #:271
“Current COI Increases – What’s it All About? The Legal Perspective.” ReFocus2017 Conference (Las
Vegas, NV)
“Litigation Update: Will the Arthur Kramer Insurable-Interest Decision Lift the Cloud Over Much of the
Litigation in the Market?” The 2011 International Life Settlements Conference (London, England)
“Seeking Interlocutory Appellate Review of Class-Certification Rulings: Tactics, Strategies, and Selected
Issues.” Bridgeport 10th Annual Class Action Litigation Conference (Los Angeles, CA)
PwC 2010 Securities Litigation Study Luncheon. (Los Angeles, CA)
Life Settlement Litigation Update. 2010 Life Settlement Compliance Conference and Legal Round Table
(Atlanta, GA)
“Litigation: What are the Legal Trends Affecting the Market?” The Life Settlements Conference 2010 (Las
Vegas, NV)




Professional Associations and Memberships
United States Supreme Court
United States Court of Appeals for the Ninth and Tenth Circuits
United States District Courts for the Central, Southern, Northern, and Eastern Districts of California and
District of Colorado
Admitted to state bars of Illinois, Colorado, and California
Board of Directors, Los Angeles Metropolitan Debate League
Board of Directors, Western Center on Law & Poverty




Notable Representations

Class Actions

Copyright Infringement: Sklaver serves as co-lead counsel with the Gradstein & Marzano firm
representing Flo & Eddie (the founding members of 70’s music group, The Turtles) along with a class of
owners of pre-1972 sound recordings for copyright violations by music provider Sirius XM. The day
before trial was to commence before a California jury in federal court in late 2016, Flo & Eddie reached a
landmark settlement with Sirius XM on behalf of the class in a deal potentially worth $99 million. The Court
granted final approval of the settlement in May 2017. Click here for more. Sklaver with his co-leads were
recently named “California Lawyer Attorneys of the Year” by The Daily Journal for their outstanding legal
work on this case.
In May 2017, Sklaver, as co-lead counsel with Gradstein Marzano, secured a deal valued at$112 million
to settle a class-action lawsuit with Spotify brought on behalf of music copyright owners. The suit alleged
that Spotify made music available online without securing mechanical rights from the tracks’ composers.
Under the terms of the deal, Spotify will pay songwriters $43.45 million for past royalties, as well as
commit to pay ongoing royalties that are valued at $63 million. Read more about the case here and see
Billboards coverage of it here.

Insurance: In a seminal insurance class action filed in the Southern District of New York, resolved in
September 2015, Mr. Sklaver served as lead counsel in a case that challenged Phoenix Life Insurance
Company’s and PHL Variable Insurance Company’s decision to raise the cost of insurance (“COI”)
nationwide on life insurance policy owners. After winning class certification and defeating two motions for
class decertification and a motion for summary judgment, the case settled the day of the final Pretrial
Conference — less than two months before trial. Settlement terms included: $48.5 million cash fund ($34
million after fees and expenses), COI freeze through 2020, and a covenant by Phoenix not to challenge
the policies, worth $9 billion in face value, when the policies mature on the grounds of lack of insurable
interest or misrepresentations in the application. At the final approval hearing, the Court concluded, “I
want to say publicly that I think this is an excellent settlement. I think this is a superb – this may
be the best settlement pound for pound for the class that I’ve ever seen.” You can read the

                                              Page 3 of 5 pages
     Case: 1:19-cv-01610 Document #: 50-10 Filed: 04/18/19 Page 5 of 6 PageID #:272
statement in full on page 3 here. You can also read more about the case in The Deal’s feature on the
matter here.

Antitrust: In In re Automotive Parts Antitrust Litigation. In the largest price-fixing cartel ever brought to
light, Mr. Sklaver and a team of Susman Godfrey lawyers run a massive MDL litigation in which the firm
serves as co-lead counsel for a class of consumer plaintiffs in multidistrict price-fixing cases pending in a
Detroit, Michigan federal court. The actions, alleging anti-competitive conduct, were brought by indirect
purchasers of component parts included in over 20 million automobiles, and involve parts such as wire
harnesses, instrument panel clusters, fuel senders, heater control panels and alternators.

The Department of Justice has imposed fines exceeding $2.6 billion pursuant to guilty plea agreements
with some of the defendants, and its investigation is still ongoing. The Susman Godfrey team together with
its co-lead counsel has defeated multiple motions to dismiss. Settlements have been reached with a
certain defendants for a combined $620 million thus far. Final settlement (after fees and expenses) has
not yet been determined. The case remains ongoing against the remaining defendants.


LIFE SETTLEMENTS

Represented Jonathan Berck, as Trustee of the Rosamond Janis Insurance Trust in a $5 million
rescission claim brought by the Lincoln Life and Annuity Company of New York for alleged violations of
New York’s insurable interest laws and other “STOLI” (stranger originated life insurance) related claims.
RESULT: Summary judgment granted in favor of my client. A copy of the summary judgment order is
available here.
Won reversal in a $20 million life settlement rescission lawsuit against Lincoln Life & Annuity Company of
New York. Lincoln’s lawsuit was based on allegations that the insurance policies lacked an insurable
interest because they were procured by third-parties for investment purposes and because there were net
worth and other misrepresentations in the applications. The appellate court ordered that the trial court
enter judgment in favor of the trust. The appellate court also affirmed our trial court victory that Lincoln’s
fraud claim was time barred because the policies were incontestable. The case is Lincoln Life & Annuity
Co. of New York v. Jonathan Berck, as Trustee of the Jack Teren Insurance Trust, Court of Appeal Case
No. D056373 (Cal. Ct. App. May 17, 2011). A copy of the appellate court decision is available here. To
listen to Mr. Sklaver’s appellate oral argument, click here. The Teren case was the feature, cover story of
the April 2012 California Lawyer.
Represents investors, trusts, trustees, brokers, and insureds in life settlement and STOLI litigation across
the country against insurance companies seeking to rescind policies with face values worth more than
$125 million. Mr. Sklaver is also a frequent speaker and commentator on life settlement and STOLI
litigation, in both trade publications and conferences.

FINANCIAL FRAUD

Represented Royal Standard Minerals, which was the plaintiff in a federal securities lawsuit against a
“group” of more than ten dissident shareholders for failing to file Schedule 13-D disclosures. RESULT:
Preliminary injunction granted and final judgment entered that, among other things, required for three
years the votes of all shares owned by any of the defendants to be voted as directed by the Board of
Directors of my client.
Represented plaintiff who held millions of WorldCom shares as an opt-out to the class in In re WorldCom
Securities Litig. RESULT: Settled on confidential terms.
Represented plaintiff Accredited Home Lenders in a TRO and breach of contract action over a wrongful
default declared by Wachovia in a credit re-purchase agreement. RESULT: The case was resolved
favorably, following the entry of a TRO.
Represented Walter Hewlett in his challenge to the Hewlett-Packard/Compaq merger. In preparation for
that trial, Mr. Sklaver deposed Compaq’s former CEO Michael Capellas about his famous handwritten
journal note which, describing the merger, stated “at our course and speed we will fail.” Mr. Capellas was
right.


                                               Page 4 of 5 pages
      Case: 1:19-cv-01610 Document #: 50-10 Filed: 04/18/19 Page 6 of 6 PageID #:273
EMPLOYMENT

Represented one of the world’s largest retailers in the defense of a four month long jury trial, wage and
hour class action pending in California. One of the world’s largest retailers appointed Susman Godfrey
L.L.P. to be its national trial counsel for wage and hour litigation.

ANTITRUST

Lead day-to-day lawyer for the class in White, et al. v. NCAA, a certified, antitrust class action alleging that
the NCAA violated the federal antitrust laws by restricting amounts of athletic based financial aid. ESPN
Magazine coverage of the lawsuit may be found here. RESULT: The NCAA settled and paid an additional
$218 million for use by current student-athletes to cover the costs of attending college, paid $10 million to
cover educational and professional development expenses for former student-athletes, and enacted new
legislation to permit Division I institutions to provide year-round comprehensive health insurance to
student-athletes.

ENTERTAINMENT

Represented NAACP image award winner Morris Taylor “Buddy” Sheffield in his breach of contract lawsuit
against ABC Cable Networks Group regarding the creation of Hannah Montana. RESULT: Defendant
settled less than four weeks before trial.

PRO BONO

Appointed to represent Carl Petersen, who was charged by the United States Attorney’s Office with being
a felon in possession of a firearm — a charge that carries a five-year prison sentence and an 89%
conviction rate. RESULT: Acquittal. Jury deliberation lasted less than four hours. ?

Appointed by the United States Court of Appeals for the Tenth Circuit as appellate counsel in five cases,
including: United States v. Petersen; United States v. Blaze (specifically noting Mr. Sklaver’s “good
workmanship”); and Sorrentino v. IRS (appointed as amicus curiae by and for the Court)




                                               Page 5 of 5 pages
